Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed October 20, 2010.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00682-CV
____________
 
IN RE E. I. DU PONT DE NEMOURS &
COMPANY, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On July 23, 2010, relator, E. I. Du Pont Nemours and Company,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann §22.221 (West 2004); see also Tex. R. App. P. 52.1.  On October
15, 2010, relator filed a motion to dismiss this original proceeding because
the parties have settled the issues between them.  See Tex. R. App. P.
42.1.  The motion is granted. 
            Accordingly, the petition for writ of mandamus is ordered
dismissed.  The stays imposed by this court’s orders issued on July 28, 2010,
and August 27, 2010, are lifted.  
 
                                                PER
CURIAM
Panel
consists of Justices Anderson, Frost, and Seymore.